               Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 1 of 9



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


    LYNNE HERZOG, individually and on behalf of all
    others similarly situated,
                                                            Civil Action No.: 7:19-cv-09097
                                  Plaintiff,
                                                            CLASS ACTION COMPLAINT
           v.
                                                            JURY TRIAL DEMANDED
    FARMERS INSURANCE GROUP,

                                  Defendant.


          Plaintiff Lynne Herzog (“Plaintiff”), through her undersigned attorneys, Bursor & Fisher,

P.A., brings this Class Action Complaint against Defendant, Farmers Insurance Group

(“Defendant”), individually and on behalf of all others similarly situated, and complains and

alleges upon personal knowledge as to herself and her own acts and experiences and, as to all

other matters, upon information and belief, including investigation conducted by her attorneys:

                                    NATURE OF THE ACTION

          1.      In direct violation of New York law, Defendant charges a $5 fee – which it calls a

“Service Charge” – in order for its customers to receive a paper billing statement and/or pay by

United States mail.

          2.      Indeed, a portion of Defendant’s website states “In addition to the convenience of

receiving bills and billing reminders by email, enrolling in Paperless Billing may also reduce or

eliminate service charges.” 1




1
    https://www.farmers.com/faq/billing/ (last visited Sept. 27, 2019).
            Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 2 of 9



       3.      Defendant’s conduct is prohibited by New York General Business Law (“GBL”)

§ 399-zzz, and therefore constitutes a deceptive act and practice under GBL § 349.

       4.      Accordingly, Plaintiff brings this putative class action on behalf of herself and all

other similarly situated New York residents and former residents, and seeks compensatory

damages from Defendant.

                                JURISDICTION AND VENUE

       5.      This Court has original jurisdiction over this controversy pursuant to 28 U.S.C.

§ 1332(d) because there are more than 100 class members and the aggregate amount in

controversy exceeds $5,000,000.00, exclusive of interest, fees, and costs, and at least one Class

member is a citizen of a state different from Defendant.

       6.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) and (c)

because Defendant transacts business and/or has agents within this District.

                                                PARTIES

       7.      Plaintiff Lynne Herzog is a citizen of New York who resides in Beacon, New

York. For many years, Ms. Herzog has had insurance accounts with Defendant, and since at

least 2016, Defendant has charged Ms. Herzog a fee to receive a paper billing statement and/or

pay by United States mail, which Ms. Herzog has paid. A screenshot of the $5.00 “Service

Charge” to receive a paper billing statement and/or pay by United States mail from Ms. Herzog’s

May 2019 billing statement is below:




                                                 2
            Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 3 of 9




       8.      Indeed, the billing statement states “[c]hoose automatic bank payment and

paperless billing to eliminate your service charge.”

       9.      Defendant Farmers Insurance Group is a California corporation with its principal

place of business at 6301 Owensmouth Avenue, Woodland Hills, California 91367. Farmers

Insurance Group is a leading provider of automobile, homeowners, renters, and life insurance in

the United States.

                     NEW YORK GENERAL BUSINESS LAW § 399-zzz

       10.     Effective April 18, 2011, New York enacted GBL § 399-zzz, which provides that

companies, like Defendant, shall not “charge a consumer an additional rate or fee associated with

payment on an account when the consumer chooses to pay by United States mail or receive a




                                                3
          Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 4 of 9



paper billing statement.” GBL § 399-zzz(1).

       11.     The statute provides that “[e]very violation of this section shall be deemed a

deceptive act and practice subject to enforcement under article twenty-two-A of this chapter,”

i.e., GBL § 349. Id. § 399-zzz(2) (emphasis added).

       12.     As the New York Legislature found, “paper billing and payment fees unfairly

impact consumers that do not have Internet access in their homes, as well as those that are

uncomfortable using the Internet, including many senior citizens and those concerned about

personal privacy.” See NY State Assembly Memorandum In Support of Legislation, attached as

Exhibit A.

       13.     Additionally, “[p]aper billing and payment fees disproportionately affect low-

income consumers, who are less likely to have access to the Internet.” Id.

       14.     “Furthermore, such policies impose an additional burden on those customers who

choose to file their billing statements for later reference, as such customers will be forced to bear

the cost of printing electronic billing statements on their home printer.” Id.

                               CLASS ACTION ALLEGATIONS

       15.     Plaintiff seeks to represent a class defined as all New York residents or former

residents who were charged a fee to receive a paper billing statement and/or pay by United States

mail by Defendant. Excluded from the Class is any entity in which Defendant have a controlling

interest, and officers or directors of Defendant.

       16.     Members of the Class are so numerous that their individual joinder herein is

impracticable. On information and belief, members of the Class number are in the thousands.

The precise number of Class members and their identities are unknown to Plaintiff at this time

but may be determined through discovery. Class members may be notified of the pendency of




                                                    4
          Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 5 of 9



this action by mail and/or publication through the distribution records of Defendant.

       17.     Common questions of law and fact exist as to all Class members and predominate

over questions affecting only individual Class members. Common legal and factual questions

include, but are not limited to: (a) whether Defendant charged its customers an additional fee in

order to receive a paper billing statement; (b) whether Defendant charged its customers an

additional fee in order to pay by United States mail; and (c) whether any such fee(s) constitutes a

violation of GBL § 399-zzz.

       18.     The claims of the named Plaintiff are typical of the claims of the Class in that the

named Plaintiff and the Class sustained damages as a result of Defendant’s uniform wrongful

conduct, based upon Defendant’s charging their customers a fee in order to receive a paper

billing statement and/or pay by United States mail.

       19.     Plaintiff is an adequate representative of the Class because her interests do not

conflict with the interests of the Class members she seeks to represent, she has retained

competent counsel experienced in prosecuting class actions, and she intends to prosecute this

action vigorously. The interests of Class members will be fairly and adequately protected by

Plaintiff and her counsel.

       20.     The class mechanism is superior to other available means for the fair and efficient

adjudication of the claims of Class members. Each individual Class member may lack the

resources to undergo the burden and expense of individual prosecution of the complex and

extensive litigation necessary to establish Defendant’s liability. Individualized litigation

increases the delay and expense to all parties and multiplies the burden on the judicial system

presented by the complex legal and factual issues of this case. Individualized litigation also

presents a potential for inconsistent or contradictory judgments. In contrast, the class action




                                                 5
           Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 6 of 9



device presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single court on the issue of

Defendant’s liability. Class treatment of the liability issues will ensure that all claims and

claimants are before this Court for consistent adjudication of the liability issues.

                                         COUNT I
                      Deceptive Acts Or Practices, New York GBL § 349
                                  (On Behalf Of The Class)

        21.     Plaintiff repeats the allegations contained in the foregoing paragraphs as if fully

set forth herein.

        22.     Plaintiff brings this claim individually and on behalf of the members of the Class

against Defendant.

        23.     By the acts and conduct alleged herein, Defendant committed deceptive acts and

practices by charging its customers an additional fee in order to receive a paper billing statement

and/or pay by United States mail.

        24.     The foregoing deceptive acts and practices were directed at consumers.

        25.     The foregoing deceptive acts and practices are misleading in a material way

because they constitute an unlawful fee under GBL § 399-zzz.

        26.     Plaintiff and members of the Class were injured because they were unlawfully

charged an additional fee in order to receive a paper billing statement and/or pay by United

States mail. As a result, Plaintiff and members of the Class have been damaged in the full

amount of fees they paid to Defendant in order to receive a paper billing statement and/or pay by

United States mail.

        27.     On behalf of herself and other members of the Class, Plaintiff seeks to enjoin the

unlawful acts and practices described herein, to recover her actual damages or fifty dollars per




                                                  6
            Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 7 of 9



violation, whichever is greater, and reasonable attorneys’ fees.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff and the other Class members respectfully request that the Court:

       A.      Certify the Class pursuant to Rule 23 of the Federal Rules of Civil Procedure;

       B.      Award damages, including compensatory, exemplary, statutory, incidental,
               consequential, actual, and punitive damages to Plaintiff and the Class in an
               amount to be determined at trial;

       C.      Award Plaintiff and the Class their expenses and costs of the suit, pre-judgment
               interest, post-judgment interest, and reasonable attorneys’ fees;

       D.      Grant restitution to Plaintiff and the Class and require Defendant to disgorge their
               ill-gotten gains;

       E.      Permanently enjoin Defendant from engaging in the unlawful conduct set forth
               herein; and

       F.      Grant any and all such other relief as the Court deems appropriate.

                                        JURY DEMAND

       Plaintiff demands a trial by jury on all causes of action and issues so triable.

 Dated: October 1, 2019                              Respectfully submitted,

                                                     BURSOR & FISHER, P.A.

                                                     By:    /s/ Philip L. Fraietta

                                                     Philip L. Fraietta
                                                     888 Seventh Avenue
                                                     New York, NY 10019
                                                     Telephone: (646) 837-7150
                                                     Facsimile: (212) 989-9163
                                                     Email: pfraietta@bursor.com

                                                     BURSOR & FISHER, P.A.
                                                     Frederick J. Klorczyk III
                                                     1990 North California Blvd., Suite 940
                                                     Walnut Creek, CA 94596
                                                     Telephone: (925) 300-4455
                                                     Facsimile: (925) 407-2700
                                                     Email: fklorczyk@bursor.com

                                                     Attorneys for Plaintiff


                                                 7
Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 8 of 9




                                                  EXHIBIT A
                         Case 7:19-cv-09097-NSR Document 1 Filed 10/01/19 Page 9 of 9
A09541 Memo:
                                                                NEW YORK STATE ASSEMBLY
                                                          MEMORANDUM IN SUPPORT OF LEGISLATION
                                                submitted in accordance with Assembly Rule III, Sec 1(f)




BILL NUMBER: A9541A

SPONSOR: Pheffer (MS)


TITLE OF BILL: An act to amend the general business law, in relation
to prohibiting an additional fee or rate to be charged in certain
circumstances


PURPOSE OR GENERAL IDEA OF BILL: This purpose of this bill is to
prohibit businesses from imposing an additional rate or fee on the
account of a consumer who chooses to receive paper billing statements or
pay by United States mail.


SUMMARY OF SPECIFIC PROVISIONS: This bill would prohibit any person,
partnership, corporation, association or other business entity from

charging a consumer an additional rate or fee or a differential in the
rate or fee associated with payment on an account when the consumer
chooses to pay by United States mail or receive a paper billing state-
ment.

The bill stipulates that its provisions shall not be construed to
prohibit a person, partnership, corporation, association or other busi-
ness entity from offering consumers a credit or other incentive to elect
a specific payment or billing option.

Violations would be deemed a deceptive act and practice subject to
enforcement under Article 22-A of the General Business Law.


JUSTIFICATION: In recent months, there have been instances of major
companies proposing to impose an additional fee on the accounts of
customers that choose to receive a paper bill or pay by United States
mail. Such paper billing and payment fees unfairly impact consumers that
do not have Internet access in their homes, as well as, those that are

uncomfortable using the Internet, including many senior citizens and
those concerned about personal privacy.

Paper billing and payment fees disproportionately affect low-income
consumers, who are less likely to have access to the Internet. Further-
more, such policies impose an additional burden on those customers who
choose to file their billing statements for later reference, as such
customers will be forced to bear the cost of printing electronic billing
statements on their home printer.

While the environmental benefits of electronic billing and payment are
clear, a better approach to reducing paper use in this area is avail-
able. Several major companies have successfully reduced paper usage by
offering customers an incentive to switch to electronic billing and
payment.

This legislation would expand upon the provisions of Section 702 of the
General Business Law, which prohibit creditors from charging customers

an additional rate or fee when the consumer chooses to pay by United
States mail:


PRIOR LEGISLATIVE HISTORY: New bill.


FISCAL IMPLICATIONS FOR STATE AND LOCAL GOVERNMENTS:   None.


EFFECTIVE DATE:   180 days after it shall have become a law,
